LO

Ll

L3

L4

LS

L6

L7

L8

 

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SAMUEL GONZALES, ) Case No. 8:19-cv-01568-JLS-DFM
)
Plaintiff, ) ORDER RE STIPULATION TO
DISMISS ACTION WITH
vs. )PREJUDICE
CITY OF LAGUNA BEACH: LARRY)
BAMMER:;: and DOES | through 10, _+)
inclusive, )
)
Defendants. )

 

Pursuant to the Stipulation by and between Plaintiff Samuel Gonzales (“Plaintiff”)
and Defendants City of Laguna Beach and Larry Bammer (collectively, “Defendants’’),
through their respective attorneys of record, IT IS HEREBY ORDERED that the above
captioned action be and hereby is dismissed, with prejudice, with all parties to bear their

own costs and attorneys’ fees, pursuant to Federal Rules of Civil Procedure, Rule 41

(a)(1)(A) Qa).

IT IS SO ORDERED

Dated: 03/09/2020 JOSEPHINE L. STATON

Honorable Josephine L. Staton,
United States District Judge

 

ORDER RE STIPULATION TO DISMISS ACTION WITH PREJUDICE 1

 
